CATES, Judge.
Teal, in Kilby Prison, asks us to compel the City of Anniston to withdraw, dismiss or proceed with a “detainer” lodged against him at Kilby by the City.
The allegations are not directed against any officer of the City. If the charge against Teal is for a felony, then he has no call upon the City. The State has sole prosecution of felonies after indictment. Constitution 1901, § 170, and Amendment 37; Code 1940, T. 15, §§ 169 and 170.
We see no application of the doctrine of Ex parte State, ex rel. Attorney General, *98255 Ala. 443, 52 So.2d 158. Cf. Accardo v. State, 39 Ala.App. 453, 102 So.2d 913; Billingsley v. State, 34 Ala.App. 475, 41 So.2d 431; and Howell v. City of Ft. Payne, 246 Ala. 315, 20 So.2d 880.
The petition for mandamus is
Denied.